1.	 Mr. President, may I express to you my sincere congratulations on your unanimous election as President of this session of the General Assembly. Your qualities of statesmanship and your dedication to the cause of peace and international understanding are already known to the developing countries. Your approach to the problems of Africa and Europe will provide wise guidance to the deliberations of this Assembly. I wish to assure you of the fullest co-operation of the delegation of Mauritius in the discharge of your responsibility.
2.	I should also like to express to your predecessor, Mr. Abdelaziz Bouteflika, our deepest appreciation for his valuable contribution to the twenty-ninth session and the recently concluded seventh special session of the General Assembly.
3.	May I also pay my tribute to the Secretary-General, whose dedication in the service of this Organization continues to deserve our respect and admiration.
4.	It is with genuine satisfaction that my Government notes that this august body is steadily approaching universality of membership and, as an African, I am particularly pleased to welcome the three newly independent States of the Republic of Cape Verde, the People's Republic of Mozambique and the Democratic Republic of Sao Tome and Principe to membership in the United Nations.
5.	We note with great satisfaction that this session of the General Assembly meets at a time when there is no armed conflict among States, not only because we reject the resort to force in solving international disputes, but also because peace has come as a reaffirmation and a success of the will of peoples to be masters of their own fate and to live as independent and sovereign nations.	
6.	We take this opportunity, on behalf of the people and Government of Mauritius, to pay our warm tribute to the heroism and high spirit of sacrifice of the peoples of Cambodia, Viet Nam and Laos. We take pride in their victory, which is also the victory of all of us who have constantly supported their just struggle. We call upon the international community and in particular upon the United States, which has special responsibilities in this respect, to co-operate in the reconstruction of these countries ravaged by war.
7.	The signature of the interim agreement between Israel and Egypt is a positive step towards a lasting settlement in the Middle East. We hope that this will provide the basis for an equitable and durable peace.
8.	The events in Cyprus are a matter of great concern to us. We continue to support that nation's independence, territorial integrity, sovereignty, and non- alignment. We express the hope that the continuation of the talks between representatives of the Greek and Turkish Cypriot communities will lead to an honourable settlement of all the issues involved.
9.	As an African country, Mauritius is particularly concerned with the situation in southern Africa. While < demanding that the oppressive South African minority regime implement the resolutions of the United Nations on Namibia and strictly respect the latter's unity and territorial integrity, we pledge our continued support for the legitimate struggle of the Namibian people for freedom and interdependence.
10.	We condemn all attempts by the white minority regime of Rhodesia to prevent an equitable solution of the Rhodesian problem in conformity with the aspirations of the people of Zimbabwe to achieve their country's liberation. We shall continue in our efforts to assure a negotiated peaceful evolution to bring about an early change in Southern Rhodesia.
11.	All former Portuguese Territories in Africa, with the distressing exception of Angola, have achieved independence in an orderly and peaceful process. It is our hope, therefore that, before this Assembly adjourns, the violence and bloodshed in Angola will be halted, and that peace and order will have been restored and independence achieved in unity.
12.	In regard to the problems of North and South Korea which continue to preoccupy the United Nations, my delegation is of the view that the United Nations should spare no effort to bring about a reunification of the two States in a manner which takes into account the dignity and prestige of the peoples of both parties Pending that reunification, the proposals put forward by various Member States should deserve our serious consideration.
13.	Mauritius welcomes the results of the Conference on Security and Co-operation in Europe as an encouraging contribution to the peace and security of the world, My delegation considers that the real value of this Conference will consist in an effective, strict and full implementation of all the norms and principles of interstate relations enshrined in the Final Act.
14.	We welcome the efforts of the great Powers to secure better prospects for peace. The policy of detente has created conditions which will minimize "the danger of nuclear confrontation. But in order to make detente a lasting and irreversible process it should be extended to all geographical areas, should favor an effective democratization of international relations and should, of necessity, include disarmament measures. It is with regret that we note, not only the lack of progress on disarmament, but actually the lack of perspective and the failure of this Organization to create a negotiating machinery able to promote disarmament. If one admits that the Geneva Conference of the Committee on Disarmament is not a United Nations body, then the paradox of a world Organization established for peace and security without a negotiating mechanism in the field of disarmament in evident. While agreeing with the Secretary- General that the structure and procedure of the United Nations, as well as the relation and distribution of functions among different central and regional bodies in the field of disarmament, should be studied and more clearly defined, we call upon him to submit for our consideration concrete proposals and recommendations. The revitalization of the United Nations in this field seems to be a matter of priority.
15.	Certain States concerned with security in their respective areas have been advocating the establishment of nuclear-weapon-free zones in their respective areas. It is the duty of the nuclear Powers to give those States solemn assurances that they will refrain from the use of nuclear weapons in those areas. As a member of the Organization of African Unity [OAU], Mauritius is committed, together with the other African States, to the complete ban of any type of nuclear weapons from the African continent and especially from the Indian Ocean.
16.	Indeed, Mauritius firmly supports the Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)]. We welcome the consultations under way for summoning, as a first step, a conference of littoral and hinterland States of the Indian Ocean with a view to implementing that Declaration through concerted efforts directed towards the elimination of great Power and foreign and imperialist military rivalry and bases from the Indian Ocean, as well as from the littoral and hinterland States. We invite the great Powers and* the major maritime users of the Indian Ocean to refrain from all actions incompatible with the objectives of the Declaration. We also invite them to avoid further escalation of their military presence in the area.
17. One cannot envisage a lasting peace as long as under-development exists and as long as the world is divided between rich and poor. The eradication of under-development and the more rapid economic and social progress of the countries that are lagging behind are a primordial requirement for the development of the whole of mankind. In this connexion, the Lome Convention, of which, Mr. President, you are one of the main architects and which was signed between the European Economic Community and 46 developing nations of the African, Caribbean and Pacific areas points to a more concrete and realistic approach to the social and economic problems of the developing countries.
18.	The final document of the seventh special session of this Assembly [resolution 3362 (S-VII)] also provides useful guidelines for a solution of the problems confronting us. The third-world countries have already
** demonstrated their willingness to seek agreement through negotiations and it is our conviction that, as time passes, the difference in our viewpoints will gradually diminish as we begin to implement the points of agreement. This evolution in the relationship between developed and developing countries should provide a solid basis for the co-operative undertakings put forth at the seventh special session.
19.	The United Nations is the center where the nations of the world can meet and harmonize their efforts to attain their objectives and where each and every nation must find a place in this large family. The universality of this Organization must at no time be challenged or eroded.
20.	The United Nations is entering the fourth decade of its existence, and during that period it has played a significant part in the promotion of peace, co-operation and understanding among nations. It is our duty to strengthen it by preserving its universal character so as to take full advantage of its vast possibilities.
21.	I should like to conclude by reaffirming the complete faith and belief of the Government and people of Mauritius in the lofty principles on which this Organization was founded. It is the only instrument which can ensure the future of mankind, provided our faith in it remains unshaken.




